                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA



 UNITED STATES OF AMERICA                    Case No. 2:19-cr-00359-JDW
      v.

 CHRISTINA ESTERAS




                                  MEMORANDUM

      Christina Esteras wants this Court to revisit the sentence that it imposed on her.

However, the Court does not have the power to do so (nor does it see a basis to do

so). It will therefore deny her Motion.

I.    BACKGROUND

      Ms. Esteras pled guilty to attempted possession with intent to distribute 500

grams or more of cocaine and aiding and abetting, in violation of 21 U.S.C. §§ 846,

841(a)(1), (b)(1)(B) and 18 U.S.C. § 2. The Court sentenced Ms. Esteras on March 4,

2020, and it entered judgment on March 5, 2020. (ECF Nos. 28, 29.) At sentencing, the

Court concluded that the safety valve provisions of 18 U.S.C. § 3553(f) apply to Ms.

Esteras and therefore departed below the mandatory 5-year statutory minimum. The

Court determined that the Sentencing Guidelines recommend a sentence of 30-37

months and imposed a sentence on 30 months. On March 18, Ms. Esteras filed this

Motion, asking the Court to reduce her sentence pursuant to Federal Rule of Criminal

Procedure 35(a). The Government opposed that Motion two days later.
II.   DISCUSSION

      As a general rule, a federal court “may not modify a term of imprisonment once

it has been imposed.” 18 U.S.C. § 3582(c); see also Cortorreal v. United States, 486 F.3d

742, 744 (2d Cir.2007). Section 3582 offers three exceptions to this general rule: (a)

upon a motion by the director of the Bureau of Prisons or upon a motion of the

defendant after the defendant exhausts administrative rights to compel the Bureau of

Prisons to file such a motion, and even then only under certain circumstances; (b) for

any basis that Federal Rule of Criminal Procedure 35 permits; or (c) if the Sentencing

Guidelines range for that defendant is lowered after the sentencing. The first and third

exceptions do not apply here, and Ms. Esteras does not invoke them. Instead, she

relies only on Rule 35.

      Two problems doom Ms. Esteras’s request right from the start. First, Rule 35(a)

only permits a Court to act within 14 days after sentencing. The 14-day timeframe is

jurisdictional, and a district judge must actually correct the sentence within 14 days.

See United States. v Shank, 395 F.3d 466, 469 (4th Cir. 2005); United States v. Harris, 358

F. Supp.3d 1202, 1205 (D. Colo. 2019). It is “apparently not enough that a defendant

files a motion within this timeframe.” Harris, 358 F. Supp.3d at 1205. The time begins

to run when a Court pronounces sentence orally, not when the judgment is entered.

See Fed. R. Crim. P. 35(c). More than 14 days have now passed since the Court

sentenced Ms. Esteras. Indeed, she did not file her motion until the 14th day after the

sentencing. The Court therefore lacks jurisdiction to proceed on her claim.

      In addition, Rule 35(a) only permits a Court to correct a sentence that results

from “arithmetical, technical, or other clear error.” Fed. R. Crim. P. 35(a). The

                                            2
authority to correct a sentence is “very narrow” and “extend[s] only to those cases in

which an obvious error or mistake has occurred in the sentence, that is, errors which

would almost certainly result in a romance of the case to the trail court for further

action under Rule 35(a).” Fed. R. Crim. P. 35 Adv. Comm. Note (1991 amendments to

Rule 35(c). Ms. Esteras does not suggest the Court made an arithmetical or technical

error. She therefore would have to show that the Court committed a clear error. She

has not made such a showing. “‘[C]lear error,’ whatever else it means, does not

appear to include the results of re-weighing” the sentencing factors in 18 U.S.C. §

3553(a). Harris, 258 F. Supp.3d at 1205; see also United States v. Lett, 483 F.3d 782, 788

(11th Cir. 2007). Ms. Esteras’s Motion, however, does not point to a legal or factual

error in the Court’s sentencing decision. It just asks the Court to take another look.

Rule 35(a) does not permit the Court to do so.

III.   CONCLUSION

       Rule 35 constrains the Court’s ability to revisit sentences. This is good because

it assures finality, and it forces everyone involved in a sentencing, including (and

maybe especially) the Court to focus their minds and ensure that they get to the right

outcome. The Court will therefore deny Ms. Esteras’s Motion. An appropriate Order

follows.

                                                 BY THE COURT:


                                                 /s/ Joshua D. Wolson
                                                 JOSHUA D. WOLSON, J.


April 2, 2020



                                            3
